UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2010 PHC, Inc. (Exact Name of Registrant as Specified in its Charter) Massachusetts (State of Incorporation or Organization) 1-33323 04-2601571 (Commission File Number) (I.R.S. Employer Identification No.) 200 Lake Street, Suite 102, Peabody, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (978) 536-2777 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The special meeting of stockholders of PHC,Inc. (the “Company”) was held on October26, 2011. At the special meeting, the holders of 14,995,132 shares of Class A Common Stock, which represents approximately 79.9% of the outstanding Class A shares entitled to vote as of the record date of September 19, 2011, and the holders of 733,166 shares of Class B Common Stock, which represents approximately 94.8% of the outstanding Class B shares entitled to vote as of the record date of September 19, 201, were represented in person or by proxy. The proposals are described in more detail in the Company’s definitive proxy statement dated September27, 2011. The final voting results for proposals 1, 2 and 3, which were voted on by the holders of the Class A Common Stock and the holders of the Class B Common Stock at the special meeting, are set forth below.When voting together with the Class A Common Stock, holders of the Class B Common Stock cast five votes per Class B share. Proposal 1 — Approval of the Merger Agreement The Class A and Class B stockholders approved the Merger Agreement. The final voting results were as follows: Proposal 1 — Approval of the Merger Agreement The Class A and Class B stockholders approved the Merger Agreement. The final voting results were as follows: For Against Abstentions BrokerNon-Vote Class A Common Stock - Class B Common Stock 0 - Class A Common Stock and Class B Common Stock voting together - Proposal 2 — Advisory vote on Executive Compensation The Class A and Class B stockholders, voting together, voted to approve the advisory vote on executive compensation.The final voting results were as follows: The Class A and Class B stockholders, voting together, voted to approve the advisory vote on executive compensation.The final voting results were as follows: For Against Abstentions Broker Non-Vote - Proposal 3 — Approval of Adjournment The Class A and Class B stockholders, voting together, voted to approve adjournment, if necessary.The final voting results were as follows: For Against Abstentions BrokerNon-Vote - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHC, Inc. By:/s/Bruce Shear Bruce Shear, President Chief Executive Officer Date: October26, 2011
